Case 0:18-cv-61117-BB Document 90 Entered on FLSD Docket 10/09/2018 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

 STEVEN BENTON AUBREY and                    )
 BRIAN EDWARD VODICKA,                       )
                                             )
                   Plaintiffs,               )
                                             )       Case No. 18-cv-61117-BLOOM-VALLE
         v.                                  )
                                             )
 D MAGAZINE PARTNERS, L.P.                   )
 d/b/a D MAGAZINE, MAGAZINE                  )
 LIMITED PARTNERS, L.P.,                     )
 ALLISON MEDIA, INC.,                        )
 JAMIE L. THOMPSON,                          )
 ROBERT L. ERMATINGER, JR.,                  )
 SCOTT ROBERT SAYERS,                        )
 STEPHEN CHARLES SCHOETTMER,                 )
 ERIC VAUGHN MOYE,                           )
 DALLAS POLICE DEPARTMENT,                   )
 CITY OF DALLAS,                             )
 MELINDA CHRISTINE URBINA,                   )
 DALLAS COUNTY SHERIFF’S DEPT.,              )
 DALLAS COUNTY, TEXAS, and                   )
 DOES 1-10,                                  )
 all of whose true names are unknown         )
                                             )
                   Defendants.               )
                                             )

      DALLAS COUNTY DEFENDANTS’ CERTIFICATE OF INTERESTED PERSONS
                      AND CORPORATE DISCLOSURE

         Pursuant to this Court’s Order dated September 18, 2018, ECF No. [70], Defendants

 Dallas County, Texas (“Dallas County”), Dallas County Sheriff’s Department (“DCSD”), and

 Melinda Christine Urbina (“Urbina”) (collectively the “Dallas County Defendants”) hereby

 disclose the following persons and entities that have a financial interest in the outcome of this

 case:

 A.      Parties

         Plaintiffs
Case 0:18-cv-61117-BB Document 90 Entered on FLSD Docket 10/09/2018 Page 2 of 4



       1.    Steven Benton Aubrey (pro se)

       2.    Brian Edward Vodicka (pro se)

       Defendants

       3.    Dallas County, Texas

       4.    Melinda Christine Urbina

       5.    D Magazine Partners, L.P.

       6.    Magazine Limited Partners, L.P.

       7.    Allison Media, Inc.

       8.    Jamie L. Thompson

       9.    Robert L. Ermatinger, Jr.

       10.   Scott Robert Sayers

       11.   Stephen Charles Schoettmer

       12.   Judge Eric Vaughn Moye

       13.   Dallas Police Department

       14.   City of Dallas

 B.    Attorneys

       15.   Dallas County District Attorney’s Office (Counsel for Dallas County Defendants)

       16.   Peter L. Harlan, Esq. (Counsel for Dallas County Defendants)

       17.   Thomas & LoCicero PL (Local Counsel for Dallas County Defendants and
             Magazine Defendants)

       18.   Dana J. McElroy, Esq. (Local Counsel for Dallas County Defendants and
             Magazine Defendants)

       19.   Haynes and Boone, LLP (Counsel for Magazine Defendants)

       20.   Jason P. Bloom, Esq. (Counsel for Magazine Defendants)


                                               2
Case 0:18-cv-61117-BB Document 90 Entered on FLSD Docket 10/09/2018 Page 3 of 4



        21.     Thomas J. Williams, Esq. (Counsel for Magazine Defendants)

        22.     Stephanie Sivinski, Esq. (Counsel for Magazine Defendants)

        23.     Office of the Attorney General of Texas (Counsel for Defendant Judge Eric
                Vaughn Moye)

        24.     Demetri Anastasiadis, Esq. (Counsel for Defendant Judge Eric Vaughn Moye)

        25.     Office of the Attorney General of Florida (Counsel for Defendant Judge Eric
                Vaughn Moye)

        26.     Tiernan Cole, Esq. (Counsel for Defendant Judge Eric Vaughn Moye)

        27.     Weiss Serota Helfman Cole & Bierman, P.L. (Counsel for City Defendants)

        28.     Eric P. Hockman, Esq. (Counsel for City Defendants)

        29.     Joseph H. Serota, Esq. (Counsel for City Defendants)

        30.     Richard B. Rosengarten, Esq. (Counsel for City Defendants)

        The Dallas County Defendants further represent Dallas County, as a governmental entity,

 and Urbina, as an individual, are not required to file corporate disclosure statements pursuant to

 Fed. R. Civ. P. 7.1. As Plaintiffs have recognized, the Dallas County Sheriff’s Office is not a

 separate legal entity with the capacity to sue or be sued in its own name. See ECF No. [82] at

 14.



 Respectfully submitted,

  /s/ Dana J. McElroy                                /s/ Peter L. Harlan
  Dana J. McElroy                                     Peter L. Harlan
  Florida Bar No.: 845906                             Assistant District Attorney
  dmcelroy@tlolawfirm.com                             pharlan@dallascounty.org
  Thomas & LoCicero                                   Dallas County District Attorney’s Office
  915 Middle River Dr., Suite 309                     Texas Bar. No. 09011300
  Ft. Lauderdale, FL 33304                            133 N. Riverfront Blvd., LB 19
  (954) 703-3416 (Telephone)                          Dallas, Texas 75207-4399
  (954) 400-5415 (Facsimile)                          (214) 653-3691 (Telephone)
                                                      (214) 653-2899 (Facsimile)

                                                 3
Case 0:18-cv-61117-BB Document 90 Entered on FLSD Docket 10/09/2018 Page 4 of 4




  ATTORNEYS FOR DEFENDANTS                           ATTORNEY FOR DEFENDANTS
  Dallas County Texas, Dallas County Sheriff’s       Dallas County Texas, Dallas County Sheriff’s
  Dept., and Melinda Christine Urbina                Dept., and Melinda Christine Urbina
                                                     Attorney Pro Hac Vic



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of October, 2018, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record and Pro Se Plaintiffs, either via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronic Notices of

 Electronic Filing.

                                                      By: /s/ Dana J. McElroy
                                                               Attorney




                                       SERVICE LIST
 Via Electronic Mail                         Via Electronic Mail

 Steven B. Aubrey                                    Brian E. Vodicka
 2601 NW 3rd Ave                                     2601 NW 3rd Ave
 Wilton Manors, FL 33311                             Wilton Manors, FL 33311
 defamationperse@gmail.com                           defamationperse@gmail.com

 Pro Se Plaintiff                                    Pro Se Plaintiff




                                                 4
